DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive. 
The remarks of 12/18/20 argue that a semiconductor material cannot also be a semi-metal.   However the attached reference from 2D Semiconductor describes a PtSe2 material that is both a semi-metal and a semiconductor material.  
However, upon review, the record requires further clarity on the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 7, 9, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Yeliang et al.  “Monolayer PtSe2, a new Semiconducting Transition-Metal-Dichalcogenide, Epitaxially Grown by Direct Selenization of Pt” (2015) and further evidenced by 2D Semiconductors and further evidenced by Zhao, Haiming, et al. “Growth and Raman Spectra of Single-Crystal Trilayer. . “.
As to Claims 1, 11 and 12, Wang describes the epitaxial growth of high-quality single-crystal, monolayer platinum diselenide (PtSe2) (abstract).  As to the semimetal feature, Wang 
Further, it is noted that the bulk PtSe2being semimetallic (Wang, pg. 4015, col. 1, right column, first full paragraph, lines 7-12) in Wang would inherently be a type II Dirac semimetal, and is a semimetal in the bulk form but a semiconductor when in the monolayer form, as evidenced by 2D semiconductor – Page 2 – Description – First paragraph “OUT OF STOCK”.”
Moreover, given that Wang further discloses the single layer PtSe2 being single-crystal (Wang, Abstract), it is clear that each layer in the trilayer would also be single-crystal layer, hence, the PtSe2 would necessarily be single-crystal PtSe2 semimetal.
Zhao states that single crystals grown in different stack orientations, to include trilayers, maintain their single crystal characteristics (see title and abstract).
Therefore, the single crystal of Wang grown into a trilayer would still be a single-crystal.
As to the rest of the claim:
Claim 1 describes additional process limitations to produce the claimed product.  
	 Although Wang does not explicitly teach the process of making the PtSe2 semimetal as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that (reference) meets the requirements of the claimed product, (reference) clearly meets the requirements of the present claim.

Claim 3 recites process limitations for making the product of Claim 1.  As explained above, the process limitations for making the same product still render the prior art readable on the claims. 

As to Claims 4, 5 and 6, Wang teaches the same composition as shown by the spectral analysis (Fig. 8, above).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same properties. 

As to Claim 7, Wang teaches that the PtSe2 is grown on a 4mm * 4mm surface (page 4014, col. 2, para. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this can be considered “approximately 2 mm”.  Alternatively, Wang explains that the PtS2 is grown to this large area (page 4014, col. 2, para. 1).  Since the material is grown by increasingly adding more atoms to the compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the size of the material may be adjusted and grown to the desired size based on the preference of the user. 
Further, since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the dimension of the PtSe2, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]."

As to Claims 9 and 10, Wang teaches that their product produces symmetry along the Brillouin zone (Fig. 3 at page 4015).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and evidenced by 2D semiconductor and evidenced by Haiming as applied to claim 1 above, and further in view of Bosi “Growth and Synthesis of Mono. .. “ and in view of Aksu (US Pub.: 2012/0266958).
Wang describes growing a monolayer of PtSe2 to a bulk-size (See above), but does not describe growing it to a size of 10-100 micrometers.
Bosim, cited by Pickett, describes a growth and synthesis of mono and multiple layers of transition metal dichalcogenides by vapour techniques (title).  The process of making the chalcogen is described on page 75508, “Methods”, last para to page 75509, Fig. 9).  Growth of the chalcogenide is performed by placing the materials in solid form and heated until vaporized (page 75508, “Methods”, last para).  One method of synthesizing the chalcogenide is to deposit a thin layer of the chalcogenide over the substrate and then sulfurize it (Page 75512).  Bosim does not describe a total thickness of 10-100 mm however.
Aksu describes a method of layering materials by either atomic layer deposition or chemical vapor deposition and how repeated layering of single monolayers may be used to result in a total thickness of several micrometers (para. 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ repeated vapor deposition, as taught by Aksu for use in the formation of PtSe2 as described by Wang and evidenced by 2D semiconductor and evidenced by Haiming and Bosi because Bosi teaches that that these types of transition metal dichalcogenides are known to be synthesized by adding multiple layers using vapor techniques. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 5, 2021